Citation Nr: 9927995	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for facial shrapnel 
scars.

2. Entitlement to service connection for a spot on the lung 
secondary to a chemical burn.

3. Entitlement to service connection for hypertension due to 
stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This matter was previously before the Board in October 1998, 
at which time it was remanded to comply with the veteran's 
request for a Travel Board hearing.  The evidence on file 
shows that the veteran failed to appear for this hearing, 
which had been scheduled for August 11, 1999, at the RO in 
St. Petersburg, Florida, without any indication of good cause 
for his failure to appear and he has not otherwise expressed 
a desire to reschedule that hearing.  Thus, the Board will 
proceed as though he has withdrawn his request for such 
hearing.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1. There is no competent medical evidence which shows that 
the veteran has facial shrapnel scars or that such scars 
were incurred in or aggravated by the veteran's period of 
active duty.

2. There is no competent medical evidence which shows that 
the veteran has a spot on the lung as a result of an in-
service chemical burn or any other event or incident 
related to his period of military service.

3. There is no competent medical evidence which shows that 
the veteran's hypertension is the result of in-service 
stress or any other event or incident related to his 
period of military service.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for facial 
shrapnel scars is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim of entitlement to service connection for a spot 
on the lung secondary to a chemical burn is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The claim of entitlement to service connection for 
hypertension due to stress is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records show that, 
upon enlistment examination in September 1942, his blood 
pressure reading was 145 systolic and 90 diastolic.  The 
veteran's service medical records also show that, on July 27, 
1945, an air compressor tank exploded and the veteran was 
struck by fragments of the tank in the left elbow and on the 
nose.  The wounds of the left forearm were debrided and a 
posterior mold was applied.  The wound of the nose was 
sutured.  He subsequently underwent open reduction of the 
left forearm.  His post-operative course was noted to be 
uneventful.  Subsequent treatment records show that the 
veteran's skin and head, including his nose, were normal.  
The service medical records show that the veteran blood 
pressure was 128 systolic and 86 diastolic in August 1945 and 
118 systolic and 90 diastolic in October 1945.  A November 
1945 Radiologic Report shows that a study of the veteran's 
chest was negative.  

A June 1950 report of VA examination reflects that the 
veteran's blood pressure was 146 systolic and 86 diastolic; 
his respiratory system and skin were normal; and, with the 
exception of two scars on the left elbow, he had no permanent 
marks or scars.  

Upon VA examination in September 1956, the veteran's blood 
pressure while sitting was 142 systolic and 90 diastolic, no 
skin abnormalities were noted, and X-ray examination of the 
chest was negative.

A December 1982 Radiographic Report reflects that, upon chest 
examination, the veteran's inspiratory depth was poor, his 
lungs looked slightly emphysematous, and the aorta was 
slightly tortuous.  No pulmonary infiltration was seen and no 
pleural fluid was suggested.  The veteran's heart size was 
within normal limits. 

A March 1993 report of private computed tomography (CT) scan 
reflects the following:

INDICATIONS:  Evaluate right upper lung mass

A CT scan of the thorax was performed using IV 
contrast.  On a recent chest X-ray, the patient was 
noted to have a 1.5 centimeter mass in the right 
upper lung.  On today's study, we again see this 
mass in the right upper lung.  However, this mass 
has central calcifications within it.  This would 
be consistent with a benign granuloma.  The mass 
measures approximately 2 centimeter (cm) x 1.5 cm 
and is located in the right upper lung.  Except for 
this density, the rest of the lung fields are 
clear.  No other pulmonary masses or pulmonary 
nodules are seen.  There is no evidence of any 
pleural effusions.  On the soft tissue settings, I 
see no evidence of any hilar or mediastinal 
adenopathy.  There is no evidence of any 
retrocrural adenopathy.  The vascular structures in 
the mediastinum are unremarkable.  On slice image 
17, the patient has a singe shotty lymph node in 
the pretracheal space.  This is nonspecific but 
would go along with the patient's granuloma in the 
right upper lung from a previous inflammatory 
process within the lung.  Images through both 
adrenal glands were performed with were 
unremarkable.  

IMPRESSION:  1. Today's CT scan does show a 2 cm x 
1.5 cm well defined pulmonary nodule with 
calcifications in the right upper lung consistent 
with either a granuloma or histoplasmoma.  There is 
no evidence of any radiographic signs to suggest 
malignancy at this time.  

2. The rest of the CT scan of the thorax is 
unremarkable.  

Private treatment records reflect that the veteran was 
hospitalized for acute congestive heart failure in 
December 1995.  It was noted that he had a history of 
cigarettes, one pack per day for ten years, which was 
discontinued in 1965 and hypertension.  The examiner 
noted that an echocardiogram showed fairly good left 
ventricular systolic function and possibly some 
diastolic dysfunction.  A December 1995 chest X-ray 
revealed the presence of a calcified density in the 
right upper lung and it was noted that this calcified 
density was present on the previous examination in 
January 1995 and remained unchanged.  

A January 1996 private treatment record reflects that the 
veteran's blood pressure was 154 systolic and 74 diastolic.  
It includes an assessment of hypertension, controlled.  A 
March 1996 treatment report notes that the veteran's blood 
pressure was 140 systolic and 88 diastolic.

Upon VA hypertension examination in July 1996, the 
veteran could not recall whether he had ever sustained 
any chemical burns and reported that he had received a 
broken nose as a result of the July 1945 air compressor 
tank explosion during service.  It was also noted that 
the veteran had no awareness of hypertension until he 
was seen by a private physician in 1975.  Objective 
findings revealed no evidence of facial abnormality.  A 
July 1996 report of VA X-ray examination of the chest 
revealed a 1.5 cm calcified granuloma in the right lung 
apex and mild to moderate cardiac enlargement consistent 
with hypertension.  The diagnoses included incidental 
calcified granuloma in the right upper lung without any 
evidence to indicate relationship to chemical burns, 
hypertensive cardiovascular disease with no evidence to 
indicate service connection, and no evidence to indicate 
facial scars due to shrapnel wounds.  

A September 1997 statement from J. P. Singh, M.D., 
states that the veteran was totally disabled and listed 
his diagnoses as end stage renal disease, hypertension, 
and glomerulosclerosis.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the Board finds that the 
veteran has not submitted well-grounded claims for 
entitlement to service connection for facial shrapnel scars, 
a spot on the lung secondary to a chemical burn, or 
hypertension due to stress.

In the instant case, the Board finds that the record does not 
show that the veteran currently has facial shrapnel scars.  
The Board acknowledges that, during the veteran's period of 
active duty in 1945, an air compressor tank exploded and the 
veteran was struck on the nose.  However, the most recent 
examination conducted in July 1996 shows that there is no 
evidence of facial scars.  Therefore, the Board must conclude 
that the veteran's claim of entitlement to service connection 
for facial shrapnel scars is not well grounded as the 
evidence does not establish that the veteran currently has 
such scars.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

With respect to the issues of entitlement to service 
connection for hypertension due to stress and a spot on the 
lung, as secondary to a chemical burn, the Board finds that a 
review of the medical records indicates that the veteran has 
been diagnosed with hypertension and a calcified density in 
the right upper lung has been shown by radiographic testing.  
Thus, the first prong of the Caluza analysis has been 
satisfied.  Additionally, the Board will assume without 
deciding that the appellant has satisfied the second prong of 
the Caluza analysis with respect to these issues with his lay 
evidentiary assertions; that he sustained a chemical burn 
during service and that he experienced stress during his 
period of active duty.  Savage v. Gober, 10 Vet. App. 488 
(1997).

However, with regard to the third prong of the Caluza 
analysis, there is no competent medical evidence to associate 
hypertension or the calcified density in the right upper lung 
with the veteran's alleged stress or chemical burns during 
active service.  While the veteran's allegations regarding 
injuries he sustained during active service have been assumed 
to be true under Savage, the Board must find that the veteran 
is not competent to associate his alleged stress in service 
to a post-service diagnosis of hypertension or his alleged 
chemical burn in service to a post-service diagnoses of a 
calcified density in the right upper lung.  

In determining that the veteran has failed to satisfy the 
third prong of the Caluza analysis in this matter, the Board 
has considered carefully the specific facts of this case.  
The earliest evidence now of record of a medical diagnosis of 
hypertension is the July 1996 report of VA examination which 
reflects that the veteran had no awareness of hypertension 
until he was seen by a private physician in 1975, 
approximately 30 years after his discharge from active duty.  
The record also discloses that the veteran has a calcified 
density in the right upper lung; however, chest X-rays during 
service and after discharge showed no evidence of such a 
density and no such abnormality was demonstrated until March 
1993, approximately forty eight years after discharge.

Moreover, not only are there no service department records 
confirming a diagnosis of hypertension or a spot on the lung, 
no medical provider has ever linked his post service 
hypertension and calcified density in the right upper lung 
with service.  While the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceptible to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skills, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  The 
Board must find that the veteran is not competent to 
associate alleged stress during service to hypertension or 
the injuries he sustained as a result of an air compressor 
explosion during service to the presence of a spot on the 
lung.

In Chelte v. Brown, 10 Vet. App. 269, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, the claimed disorders are not 
shown to have been identified as chronic conditions during 
service.  Hypertension and the lung disorder are not subject 
to lay observation and there is no competent evidence to 
associate these disabilities with the veteran's active 
service or to any continuity of symptomatology shown after 
service.  Moreover, the medical opinion provided by the VA 
physician in July 1996 reflected the presence of calcified 
granuloma in the right upper lung without any evidence to 
indicate a relationship to chemical burns and hypertensive 
cardiovascular disease with no evidence to indicate service 
connection.  Accordingly, the Board must find the claims to 
be not well grounded.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise the veteran to submit such evidence to complete his 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence which exists that, if true, would 
make the veteran's claims for service connection plausible.  
Therefore, a second remand of this case to the RO is 
unwarranted and the claims are denied.


ORDER

Entitlement to service connection for facial shrapnel scars 
is denied.

Entitlement to service connection for a spot on the lung 
secondary to a chemical burn is denied.

Entitlement to service connection for hypertension due to 
stress is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

